Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Claim Interpretation
1. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.

Allowable Subject Matter
1a. Claims 2, 9 and 16 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, AND under conditions that Applicant overcomes the non-statutory double patenting rejections described in Sec 1b-1c.


Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-20 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7-8 of Bashandy (US 11,290,340, hereinafter, Bashandy ‘340) in view of Dutta (US 20130266012 A1).

Regarding Claims 1-20, the claims are not patentably distinct with Bashandy ‘340 and are obvious in view of Dutta. 
See the following comparison table. 
The difference of relevant claims between instant applicant and Bashandy ‘340 are underlined, and the differences are obvious in view of Dutta (see the discussion following the table).

Instant Application 17/673,182
Parent Patent 11,290,340
1, A method comprising: 

a node determining services that can be provided by the node; 

creating segment identifiers (IDs) that are mapped to respective services that can be provided by the node; 

generating advertisements containing service IDs associated with services that can be provided by the node; and 
















sending the advertisements into a network.










[(Examiner’s Comments:
The claim discloses the same advertisement communicating operations as disclosed in parent Claim 1, but are operated from transmitting side. Further, Applicant broadens the claim by deleting some of the parent claim limitations.)]


[(Conclusion: the instant Claim 1 is patentably equivalent to parent patent Claim 1.)]


1, A method comprising: 

a node receiving an advertisement from another node; 

the node creating a segment ID stack in response to the node receiving the advertisement; 

the node receiving a packet; the node attaching the segment ID stack to the packet, 

wherein the segment ID stack comprises a first segment ID and a service segment ID, 

wherein the first segment ID and the service segment ID correspond to the other node and a service provided by the other node, respectively;
 
the node forwarding the packet towards the other node after attaching the segment ID stack to the packet.

Bashandy ‘340 claims the receiving side of advertisement communicating operations.
However, Dutta discloses the transmission side operation, see:

[0131] In a segmented network, each network segment advertises the IPv4 address 
mapped to OSPF router-ID in that segment and does not leak the router-IDs from 
other segments.  As a result, multiple LDP LSRs are instantiated in the same 
node sharing the same data plane.  Consequently, network operators have the 
ability to separate segments of the underlying IP network into different 
Internet Routing Instances in IGPs (Interior Gateway Protocols) such as OSPF 
(Open Shortest Path First) or ISIS (Intermediate System--Intermediate System).  
For example, in a multi-instance OSPF where each OSPF Instance is indentified 
by separate 4 byte OSPF router-ids, a single platform can terminate multiple of 
such instances for each such network segment. 

2, The method of claim 1, 

wherein sending comprises sending the advertisements to a destination node 

that is an ingress edge node of the network that provides communication connectivity between first and second customer edge routers, and 


wherein the ingress edge node receives the advertisements from the first customer edge router.

[(Examiner’s Comments:
This claim is partial combination of parent Claims 1, 2 and 3.)]


1, A method comprising: 

a node receiving an advertisement from another node; 

2, …………..
the node reading the segment ID stack from the table that is mapped to the value.

3, The method of claim 1 wherein the node is an ingress edge node of a network of nodes that provides communication connectivity between first and second customer edge routers, and 

wherein the ingress edge node receives the packet from the first customer edge router.



3, The method of claim 1, wherein the segment IDs comprise a nodal segment ID.

[(Examiner’s Comments:
This claim is patentably equivalent to the corresponding parent claim.)]


4, The method of claim 1 wherein the first segment ID comprises a nodal segment ID.
4, The method of claim 1, wherein the segment IDs comprise an adjacency segment ID.

[(Examiner’s Comments:
This claim is patentably equivalent to the corresponding parent claim.)]


5, The method of claim 1 wherein the first segment ID comprises an adjacency segment ID.
5, The method of claim 1, wherein the services include a deep packet inspection service.

[(Examiner’s Comments:
This claim is patentably equivalent to the corresponding parent claim.)]


7, The method of claim 1 wherein the service comprises deep packet inspection.

6, The method of claim 1, wherein the advertisements cause another node, upon receiving the advertisements, to create and store a segment stack.

[(Examiner’s Comments:
This claim rephrases corresponding parent claim, and is patentably equivalent to the corresponding parent claim.)]

8, The method of claim 1 further comprising: 
the node receiving an advertisement from the other node; 
the node creating the segment ID stack in response to the node receiving the advertisement; 
the node storing the segment ID stack in a table in memory, 
…….

7, The method of claim 6, wherein the segment stack is mapped to a forward equivalency class (FEC) value.

[(Examiner’s Comments:
This claim is patentably equivalent to the corresponding parent claim.)]


8, ……………
wherein the segment ID stack is mapped to a forward equivalency class (FEC) value.

Claims 8-14 are rejected based on the same rationales of Claims 1-7.

Claims 15-20 are rejected based on the same rationales of Claims 1-7.





Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Bashandy ‘340’s method for segment routing with Dutta’s method and apparatus for implementing multiple Label Distribution Protocol (LDP) Label Switch Router (LSR) in a network with the motivation being to provide multiple network services (Dutta, Para [0002]).





Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US 20130266012 A1) in view of Fendick (US 20090003364 A1).

2b. Summary of the Cited Prior Art
Dutta discloses a method and apparatus for implementing multiple Label Distribution Protocol (LDP) Label Switch Router (LSR) in a network (Fig 1-6).
Fendick discloses system for integrating multiple heterogeneous network functions (Fig 1-13).

2c. Claim Analysis
Regarding Claim 1, Dutta discloses:
A method comprising
[(Dutta discloses A method and apparatus for sending data, see:
[Abstract] A method and apparatus for implementing multiple Label Distribution Protocol (LDP) Label Switch Router (LSR) instances sharing a common data plane at a network element or node. 
	Fig 1 and 5)]:
a node determining services that can be provided by the node
[(Dutta discloses a node that can determine and provide various types of services, see:
[0003] Multiprotocol Label Switching (MPLS) enables efficient delivery of a wide variety of differentiated, end-to-end services. The Internet Engineering Task Force (IETF) describes architecture for Multiprotocol Label Switching (MPLS) in its Request for Comment (RFC) document denoted as RFC 3031, and entitled "Multiprotocol Label Switching Architecture."
Figs 1-4)]:
creating segment identifiers (IDs) that are mapped to respective services that can be provided by the node
[(Dutta discloses router, communicating label or segment ID, see:
[0006] One embodiment provides a method for hosting multiple Label Distribution 
Protocol (LDP) Label Switch Router (LSR) instances sharing a common data plane at a network element, the method comprising: instantiating within a memory at the network element a plurality of LSR instances, each LSR instance having associated with it a respective LSR Identifier (LSR ID); and mapping each LSR ID to a respective IP address from a pool of IP addresses associated with the common data plane at the network element; wherein each LSR instance is adapted to support a respective LDP session with a LSR at a peer network element. 
[0033] A single platform can create multiple LSRs when each LSR is virtualized for cases such as Carrier in Carrier where each virtual LDP LSR would have its own virtual data plane. Each LSR is treated as completely independent from each other and thus can have global label space ID (=0) separated by different router IDs.
[0048] Various embodiments provide that an instantiated LSR at a network element or node may, in response to receiving via a peering session a FEC label mapping matching a FEC label mapping already received by another instantiated LSR at the network element, transmit a Label Release message via the peering session with a status code indicative of a detected loop condition. In this manner a loop condition may be avoided. 
Figs 1-4)];
generating advertisements containing service IDs associated with services that can be provided by the node
[(Dutta discloses
	[0131] In a segmented network, each network segment advertises the IPv4 address mapped to OSPF router-ID in that segment and does not leak the router-IDs from other segments. As a result, multiple LDP LSRs are instantiated in the same node sharing the same data plane. 
	Fig 1-4)];
sending the advertisements into a network
[(Dutta discloses sending the advertisements into a network, see:
[0127] ……. Similarly, when the LSR learns a label for a prefix from an LDP peer, it determines whether that peer is currently a next hop for the prefix to determine whether it needs to start using the newly learned label when forwarding packets that match the prefix. To make that decision, the LSR maps an LDP Identifier to the various peers addresses to check whether any of them are a next hop for the prefix. To enable LSRs to map between a peer LDP Identifier and the peer's addresses, LSRs advertise its addresses using LDP Address and Withdraw Address messages as per procedures defined in RFC5036. 
	[0131] In a segmented network, each network segment advertises the IPv4 address mapped to OSPF router-ID in that segment and does not leak the router-IDs from other segments. As a result, multiple LDP LSRs are instantiated in the same node sharing the same data plane. 
	Fig 1-4)];
	Dutta does not use the term service segment ID.
	However, Fendick discloses:
creating segment identifiers (IDs) that are mapped to respective services that can be provided by the node
	[(Fendick discloses next hop ID (or segment ID) and service path flow-ID (or service segment ID) for processing packets, see:
	[0078] In one implementation, the message system uses a service path flow-ID (a pointer to the next module, I/O card, or port), which is looked-up by a service card indicating a next hop for a packet flow.  A next hop ID is then encoded into a header of a packet flow, indicating its next destination.  Accordingly, each sub-path (e.g., segment) of a programmable service path structure provides the information necessary to link the next service card 202 or a series of service cards 202 for servicing a packet. 
	[0051] Service cards 202 comprise a portion of a forwarding plane for platform 
106 for processing packets.  Each service card 202 includes at least one packet processing application for performing a packet processing service.  Examples packet processing services include: performing policy enforcement (such as implementing firewall(s), and traffic conditioners), performing intrusion detection and prevention (such as Denial of Services detection, malware detection), performing packet analysis (such as accounting/metering and traffic monitoring), performing Network Address Translation, transcoding, or other suitable packet services that may be deployed in a network.  Other packet processing services may be performed as would be readily appreciated by those skilled in the art having the benefit of this disclosure. 
	Fig 2, and 3-7)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Dutta’s method and apparatus for implementing multiple Label Distribution Protocol (LDP) Label Switch Router (LSR) in a network with Fendick’s system for integrating multiple heterogeneous network functions (Fendick, Title).

Regarding Claim 3, Dutta discloses:
wherein the segment IDs comprise a nodal segment ID
[(see:
[0131] In a segmented network, each network segment advertises the IPv4 address mapped to OSPF router-ID in that segment and does not leak the router-IDs from other segments. As a result, multiple LDP LSRs are instantiated in the same node sharing the same data plane. 
Fig 1-5)].
 
Regarding Claim 4, Dutta discloses:
wherein the segment IDs comprise an adjacency segment ID
	[(see:
	[0031] Two neighboring LSR nodes maintain UDP based Hello Adjacencies and a TCP based Session.  The Link level Hello Adjacencies determine the links over which directly peering LSR wants to send/receive traffic over LSPs.  The Targeted Hello Adjacencies can be multi-hop away in a network and forms a multi-hop LDP session between non-directly connected LDP LSRs.  The LDP Session is the channel through which all labels and various signaling parameters are exchanged (e.g., Label Mappings) with respect to various FECs. 
	Fig 4)].

Regarding Claim 5, Dutta does not deep packet inspection.
However, Fendick discloses:
wherein the services include a deep packet inspection service
	[(see:
	Claim 3.  The platform as recited in claim 1, wherein executing at least one application includes executing an application associated with network security comprising at least one of a firewall process, a Deep Packet Inspection process, a virus detection process, and a denial of service detection process. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Dutta’s method and apparatus for implementing multiple Label Distribution Protocol (LDP) Label Switch Router (LSR) in a network with Fendick’s system for integrating multiple heterogeneous network functions (Fendick, Title).
 
Regarding Claim 6, Dutta discloses:
wherein the advertisements cause another node, upon receiving the advertisements, to create and store a segment stack
[(Dutta discloses creating LSR with IDs for advertising to the network. The information is stored during the creation as implied, see: 
 	[0032] A single platform can create multiple LSRs based on different label 
space identifiers--for implementations such as Per Interface Specific Label 
Space, etc. However, in such a case the data plane in every interface is 
isolated from other interfaces. 
 	[0033] A single platform can create multiple LSRs when each LSR is virtualized 
for cases such as Carrier in Carrier where each virtual LDP LSR would have its 
own virtual data plane.  Each LSR is treated as completely independent from 
each other and thus can have global label space ID (=0) separated by different 
router IDs. 
Fig 4)].

Regarding Claim 7, Dutta discloses:
wherein the segment stack is mapped to a forward equivalency class (FEC) value
	[(see:
	[0031] Two neighboring LSR nodes maintain UDP based Hello Adjacencies and a TCP based Session.  The Link level Hello Adjacencies determine the links over which directly peering LSR wants to send/receive traffic over LSPs.  The Targeted Hello Adjacencies can be multi-hop away in a network and forms a multi-hop LDP session between non-directly connected LDP LSRs.  The LDP Session is the channel through which all labels and various signaling parameters are exchanged (e.g., Label Mappings) with respect to various FECs. 
	Fig 4)].

Regarding Claims 8 and 10-14, the claims disclose similar features as of Claims 1 and 3-7, and are rejected based on the same rationales of Claims 1 and 3-7.
Regarding Claims 15 and 17-20, the claims disclose similar features as of Claims 1 and 3-7, and are rejected based on the same rationales of Claims 1 and 3-7.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-31823182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNG LIU/Primary Examiner, Art Unit 2473